W. LEE KING JR., P.A., and W. LEE KING JR., Appellants,
v.
JEFFREY C. FULFORD and JEFFREY C. FULFORD, P.A., Appellees.
No. 4D08-1595
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
Louis F. Robinson, III of Law Offices of Louis Robinson, P.A., North Palm Beach, for appellants.
James L.S. Bowdish and Deborah L. Sanders of Crary, Buchanan, Bowdish, Bovie, Beres, Elder 86 Williamson Chartered, Stuart, for appellees.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.